Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 01, 2018

The Court of Appeals hereby passes the following order:

A18A0946. BROWN v. THE STATE.

      Dexter Bernard Brown, acting pro se, filed an appeal in the captioned criminal
case, which was docketed in this Court on December 13, 2017.
      Brown filed a motion on April 11, 2018 seeking an order from this Court
permitting “the withdrawal of this appeal without prejudice.” The motion states that
Brown is aware that, if the appeal proceeds, any ruling by this Court (or the Supreme
Court) would be binding, and that “Brown wishes to pursue other available avenues
for redress before petitioning this Court to review any disputed rulings or facts of law
as the case may be.” Brown’s April 11, 2018 motion to withdraw the appeal “without
prejudice” is DENIED.
      As a pro se appellant in the captioned criminal case, Brown was provided with
a docketing notice from this Court informing him that the appeal in this case was
docketed in this Court on December 13, 2017, and that the appellant’s brief, including
enumeration of errors, was due to be filed within 20 days of docketing – no later than
January 2, 2018. Court of Appeals Rule 23 (a). Because Brown did not timely file
an appellant brief and enumeration of errors by January 2, 2018, nor did Brown
obtain an extension of time for filing, the appeal in the captioned case is
DISMISSED. Whittle v. State, 210 Ga. App. 841 (437 SE2d 842) (1993); Court of
Appeals Rule 23 (a).
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 06/01/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.